Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination discloses {generating a crop-failure score based on the comparison of the actual composition of the apparent field-of-view to the one or more composition rules; comparing the crop-failure score or an accumulated crop-failure score to a crop-failure tolerance limit, wherein the accumulated crop-failure score comprises a plurality of generated crop-failure scores; and altering the apparent field-of-view based on a difference between the actual composition and the desired composition, wherein the apparent field-of-view is not altered until the crop-failure score or the accumulated crop-failure score is equal to or outside of the crop-failure tolerance limit} or {analyzing the survey data, using the one or more composition rules, to determine a desired composition of the apparent field-of-view; and altering the apparent field-of-view based on a difference between the actual composition and the desired composition, wherein the apparent field- of-view is altered after comparing the difference between the actual composition and the desired composition with an anti-movement rule and a determination is made, based on the comparison of the difference to then anti-movement rule, that the alteration to the apparent field-of-view should be made} or {comparing the generated crop-failure score or an accumulated crop-failure score to a crop-failure tolerance limit, wherein the accumulated crop- failure score comprises a plurality of generated crop-failure scores; (c) determining boundaries of a desired second apparent field-of- view based on the locations of the one or more participants in the first portion of the physical environment; and (d) altering the video stream by changing from the first apparent field- of-view to the second apparent field-of-view when the generated crop- failure score or the accumulated crop-failure score is equal to or outside of the crop-failure tolerance limit} or {analyzing the apparent field-of-view to determine an actual composition thereof: comparing the actual composition of the apparent field-of- view to one or more composition rules; generating a crop-failure score based on the comparison of the actual composition of the apparent field-of-view to the one or more composition rules comparing the crop-failure score or an accumulated crop- failure score to a crop-failure tolerance limit, wherein the accumulated crop-failure score comprises a plurality of generated crop-failure scores; and altering the apparent field-of-view based on a difference between the actual composition and a desired composition, wherein the apparent field-of-view is not altered until the crop- failure score or the accumulated crop-failure score is equal to or outside of the crop-failure tolerance limit}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652